PER CURIAM.
Appellant was found guilty by a jury and sentenced to two concurrent two-year sentences. On appeal, the only substantial question presented is whether the trial court erred in denying appellant’s motion for a mistrial because of allegedly improper comments by the State Attorney. The appellant had made an allegation of police brutality when he took the stand but had not mentioned the allegation at any prior judicial appearance. We hold that questions and argument on this point were proper. See State v. Hines, Fla.1967, 195 So.2d 550; Reilly v. State, Fla.App.1968, 212 So.2d 796; Lebowitz v. State, Fla.App.1975, 313 So.2d 473. See also Mr. Justice Marshall’s discussion of Raffel v. United States, 271 U.S. 494, 46 S.Ct. 566, 70 L.Ed. 1054 (1926), in the recent opinion of United States v. Hale, 422 U.S. 171, 95 S.Ct. 2133, 45 L.Ed.2d 99 (1975).
Affirmed.